10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

(Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page1lofé Page ID#:1

Raoul J. Severo, Esq. [S.B. #78104]
Bodine Payne, Esq. [S.B. #328291]
Severo, LLP

500 N Brand Blvd, Ste 2350
Glendale, CA 91203

(855) 216-3990
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT COURT of CALIFORNIA

 

) Case No::
NICKO “ROMEO” LACOSTE, dba THE )
) COMPLAINT FOR DAMAGES FOR
CALIFORNIA DREAM TATTOO, ) TORTIOUS INTERFERENCE WITH
. ) CONTRACTUAL RELATIONS AND
Plaintiff, ) INTERFERENCE WITH PROSPECTIVE
) ECONOMIC ADVANTAGE
vs. )
) REQUEST FOR INJUNCTIVE RELIEF
DANIEL “KEEMSTAR” KEEM, dba )
DEMAND FOR A JURY TRIAL
DRAMAALERT
Defendant
Jurisdiction
i This court has jurisdiction under 28 U.S.C. § 1332 because there is diversity of

citizenship and an amount in controversy greater than $75,000.
Venue
2. Venue is proper pursuant to 28 U.S.C. § 1331 because a substantial part of the events
or omissions giving rise to the claim occurred in the district, and a substantial part of property
that is the subject of the action is situated is located in this district.
Parties
3. Plaintiff, Nicko “Romeo” Lacoste, is a citizen of California and resides at 14500
Sherman Circle #459 Van Nuys, CA 91405.
4. Plaintiffs place of business, The California Dream Tattoo, is located at 13131 Sherman
Way #207, North Hollywood, CA.
5. Defendant, Daniel “Keemstar” Keem, is a citizen of New York and resides at 12

Greenbranch Road, Buffalo, NY 14224.

Complaint - 1

 

 

 
10
i
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27

28

Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page 2of6 Page ID #:2

6. Defendant’s business, DRAMAALERT, upon information and belief, is primarily

located at Defendant’s personal residence, at 12 Greenbranch Road, Buffalo, NY 14224.
Statement of Facts

7. “(DRAMAALERT” is a channel, owned by Defendant, that is projected across multiple
social media outlets, including but not limited to: YouTube, Twitter, Instagram, and Snapchat.

8. Defendant holds out “DRAMAALERT” as a platform to deliver what Defendant
proffers as “news on the social interactions in online entertainment.”

9. Defendant conducts interviews, publicizes videos, and provides his opinions on the
stories that he covers.

10. Defendant uses these stories to push his own agenda and to sway his “followers” to
sharing his opinions.

11. Defendant has accused Plaintiff of pedophilia in several videos across the
aforementioned social media outlets. Included in these are videos published to YouTube on Mar
16, 2019, Mar 17, 2019, February 10, 2020.

12. On February 10, 2020, Defendant publicized a video-recording of a conversation
Plaintiff was engaging in conversations of a sexual nature and an interview with the recording’s
creator.

13. This recording was made by the individual with which Plaintiff was engaging in the
sexually charged conversation.

14. This individual was a minor, hereafter known as “Person A.”

15. Person A falsely told Plaintiff that she was of majority status.

16. Plaintiff had no prior knowledge of the recording, nor had he ever given consent for
its creation.

17. On the date and time this recording was created, Person A was located in Florida,
where she is believed to have been, and still be, a resident of the state.

18. Person A transmitted this video-recording electronically, from her location in Florida

to Defendant in New York.

Complaint - 2

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

 

Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page3of6 Page ID #:3

19. Defendant used this video in his efforts to destroy Defendant’s business and
reputation.

20. Defendant has stated multiple times that “[Plaintiff] is finished,” “(Plaintiff's] career
is finished,” and “[Plaintiff] belongs in a cage.”

21. Defendant has a demonstrable history for making accusations, notably other
accusations of pedophilia, which he is unable to substantiate, yet recklessly and maliciously
continues to make such accusations.

22. The accusations made against Plaintiff have caused substantial damage to Plaintiff's
business.

23. Plaintiff's business is a service-based industry, and the damage caused to his
business is from an aggregate loss of a mass of individual clients.

24. Defendant was acutely aware of the nature of Plaintiffs business and the potential
impact of his statements.

25. Plaintiff and his business lost contract opportunities as a direct result of the
controversy that Defendant created to surround Plaintiff.

26. Plaintiff lost business as a result of employees deciding to pursue alternative places of
employment, causing greater harm to the earning capacity of the business.

27. Plaintiffs loss of business directly correlates to the origination of the videos that

Defendant created and publicized.

Count I
Interference With Prospective Economic Advantage

28. Plaintiff realleges paragraphs 1 through 27.

29. Plaintiff believes and alleges that Defendant’s conduct, as alleged above, disrupted
Plaintiff prospective economic advantage in obtaining his previously consistent stream of
clients and revenue.

30. As a direct, proximate, and foreseeable result of defendants’ wrongful conduct, as

alleged above Plaintiff has suffered damages in an amount to be proven at trial. Plaintiff will

Complaint - 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page 4of6 Page ID#:4

 

 

seek leave of Court to amend this Complaint to set forth the exact amount of damages when they
have been ascertained.

31. Plaintiff believes and alleges that, by their unjustified and unprivileged conduct, as
alleged above, Defendant intended to disrupt Plaintiff's prospective economic advantage.

32. As a direct, proximate, and foreseeable result of defendants’ wrongful conduct, as
alleged above Plaintiff has suffered damages in an amount to be proven at trial, and which
Plaintiff is informed and believes exceeds the amount in controversy threshold for federal
diversity jurisdiction.

33. As a direct, proximate, and foreseeable result of Defendants’ wrongful conduct, as
alleged above, Plaintiff has suffered damages in an amount to be proven at trial, and which
Plaintiff is informed and believes exceeds the amount in controversy threshold for classification
as a federal diversity jurisdiction case, Plaintiff will seek leave of Court to amend this Complaint
to set forth the exact amount of damages when they have been ascertained.

34. Plaintiff believes and alleges that Defendant has acted with malice, and has
deliberately caused and intended to cause great economic harm to Plaintiff with full knowledge
of the wrongfulness of his conduct. Plaintiff further believes and alleges that Defendant conduct
as alleged above was despicable, was carried on by Defendant with a willful and conscious
disregard of Plaintiffs rights, and subjected Plaintiff to unjust hardship. Therefore, Plaintiff
should be awarded punitive and exemplary damages sufficient to punish Defendant for engaging
in this conduct and to deter similar conduct on their part in the future.

35. Plaintiff believes and alleges that Defendant’s illegal acts as described above are a
serious and continuing threat to Plaintiffs reputation, goodwill, and financial health. If
Defendant is allowed to continue his wrongful acts, Plaintiff will suffer further immediate and
irreparable injury, loss, and damage. Plaintiff is further informed and believes, and based
thereon alleges that, in the absence of preliminary and permanent injunctions as prayed for
below Defendant will continue to violate Plaintiffs rights by engaging in the conduct alleged

above.

Complaint - 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page5of6 Page ID#5

Count II
Interference With Contractual Relations

36. Plaintiff realleges paragraphs 1 through 35.

37. Plaintiff believes and alleges that, at all times relevant herein, Defendant was aware
of and had knowledge of Plaintiff's contractual relationships with promoters, agencies, and
social media platforms, operating on local, national, and international stages.

38. Plaintiff believes and alleges that, by his unjustified and unprivileged conduct, as
alleged above, Defendant intended to disrupt the contractual relationships between Plaintiff and
such entities.

30. Plaintiff believes and alleges that Defendant’s conduct, as alleged above, disrupted
the contractual relationships between Plaintiff and such entities.

40. As a direct, proximate, and foreseeable result of Defendant’s wrongful conduct, as
alleged above, Plaintiff has suffered damages in an amount to be proven at trial, and which
Plaintiff is informed and believes exceeds the amount in controversy threshold for classification
as a federal diversity jurisdiction case, Plaintiff will seek leave of Court to amend this Complaint
to set forth the exact amount of damages when they have been ascertained.

41. Plaintiff believes and alleges that Defendant has acted with malice and has
deliberately caused and have intended to cause great economic harm to Plaintiff with full
knowledge of the wrongfulness of his conduct. Plaintiff further believes and alleges that
Defendant’s conduct as alleged above was despicable, was carried on by Defendant with a willful
and conscious disregard of Plaintiffs rights, and subjected Plaintiff to unjust hardship.
Therefore, Plaintiff should be awarded punitive and exemplary damages sufficient to punish
Defendant for engaging in this conduct and to deter similar conduct on their part in the future.

42. Plaintiff believes and alleges that Defendant illegal acts as described above are a
serious and continuing threat to Plaintiff's reputation, business relations, and financial health. If
Defendant is allowed to continue his wrongful acts, Plaintiff will suffer further immediate and

irreparable injury, loss, and damage. Plaintiff further believes that, in the absence of a

Complaint - 5

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

Case 2:20-cv-02323-RGK-JPR Document1 Filed 03/10/20 Page 6of6 Page ID #:6

temporary restraining order and preliminary and permanent injunctions as prayed for below,
Defendant will continue to violate Plaintiff's rights by engaging in the conduct alleged above.
Request for Relief

WHEREFORE, the Plaintiff requests:

43. As to the first and second causes of action, for compensatory damages, including
general and special damages, according to proof, in the amount of $3,500,000.00.

44. As to the first and second causes of action, temporary injunctive relief, pending this
litigation, barring Defendant from making further public statements regarding the accusations
he has previously made and regarding this litigation itself.

45. As to the first and second causes of action, preliminary and permanent injunctive
relief, barring Defendant and his agents, employees, assigns, and representatives, from, directly
or indirectly, making further public statements, social media posts, etc., regarding the
accusations he has previously made and regarding this litigation itself.

46. As to the first and second causes of action, for punitive and exemplary damages,
according to proof at trial.

47. AS to the first and second causes of action, for prejudgment interest at the maximum
legal rate;

48. For costs of suit incurred herein;

49. For attorney’s fees as permitted by law; and

50. Any further relief which the Court may deem appropriate.

Demand for Jury Trial

51. Plaintiff hereby requests a jury trial on all issues raised in this complaint.

She /pepe

(Dated) (Signature)

a ae J. Severe

(Attorney for Plaintiff)

 

Complaint - 6

 

 

 
